I will deliver this statement
on behalf of Mr. Erkki Tuomioja, the Minister for
Foreign Affairs of Finland.
The heads of State and Government have just
completed the largest-ever United Nations gathering,
the Millennium Summit. They adopted a forward-
looking and ambitious Millennium Declaration. This,
together with the Secretary-General's report for the
Summit, sets a demanding agenda for the United
Nations for the new millennium. A new spirit was
kindled in the Summit. We need to keep that spirit alive
in the Assembly, which now has the responsibility to
start the implementation of the Millennium
Declaration.
The President of Finland made a statement on the
need for the United Nations to be relevant for the
Member States and their people. I should like to
elaborate on some of her ideas a little further, fully
supporting the statement made by the French Foreign
Minister, Mr. VÈdrine, on behalf of the European
Union.
One of the most inspiring concepts that the
Secretary-General has advocated is the culture of
prevention. If we want the United Nations to be
relevant, we must equip it with the means to be one
step ahead of developments. Successful prevention
requires a profound understanding of underlying
causes. By understanding these causes, we can
establish an early warning system that allows us to act
in time, before the conflicts erupt.
One of the root causes of conflicts is poverty. As
almost half of the world's population still have to make
do with less than $2 dollars a day, and struggle for
existence, conflicts can flare up easily. Poverty is also
an affront to human dignity. Trying to halve the
proportion of people living in extreme poverty requires
common efforts. Democracy and respect for human
rights are important preconditions for all development
and for poverty eradication to be sustained. Without
democratic decision-making, respect for the rule of
law, human rights and fundamental freedoms, gender
equality and good governance, it is unrealistic to
expect sustainable results in poverty reduction.
Demand for respect for human rights will
continue to shape the destiny of humankind in the
future. One of the greatest achievements of the United
Nations has been the codification of a core set of
human rights standards. Governments have the
obligation to implement these standards. The United
Nations is the only global organization primarily
mandated to ensure respect for human rights. It should
devote more attention and resources to the full
realization and enjoyment of these rights universally.
Globalization is not only an unavoidable process
but also something which is on the whole beneficial for
human development. Globalization today is not merely
a continuation of the familiar process of
internationalization of trade, market integration and
growing interdependence. In these processes, we
encounter the phenomenon of quantity changing into
quality. The development of new technologies greatly
multiplies the effects, both positive and negative, of
globalization. I believe that the great majority of the
world's population have benefited from globalization.
Some have certainly made vast profits from it. As such,
this is not to be deplored; but, at the same time, too
many people are losers in the same process. Many
more fear the potential threats and losses they perceive
as negative effects of globalization. Still more are
anxious as to whether global processes are under
control any longer. For these reasons, it is of the utmost
importance for us to be able to face the challenges of
globalization and to counter many of its negative
effects.

The United Nations, the Bretton Woods
institutions and the World Trade Organization (WTO),
as well as other international actors, must join forces in
adopting and implementing the common rules needed
to harness the positive power of globalization. Trade
liberalization and trade rules under the auspices of the
WTO should be implemented in such a way that they
benefit all, particularly the poorest, as well as
safeguard our common environment.
One aspect of managing globalization is the need
to enhance stability, transparency and responsible
behaviour in international financial markets. We must
counter disturbances caused, for example, by short-
term speculative capital movements. Initiatives such as
currency transaction taxes, the so-called Tobin tax,
deserve careful consideration. If, as some studies
indicate, such a tax is unworkable, it is all the more
important to propose and adopt other means and
instruments to achieve the same aims.
19

One of the most recent challenges is the digital
divide created by the revolution in information and
communication technology. Computerization and
Internet literacy are not an end as such. They should
serve the purposes of development: education, literacy,
health care, empowerment and inclusion. By closing
the digital gap, we help developing countries join the
knowledge-based global economy. In the long run, the
digital revolution has the greatest potential for the
developing countries. Information and communication
technology (ICT) will make technological leap-
frogging possible for developing countries.
The global agenda set in the United Nations
conferences and summits in the 1990s addressed many
such basic needs of human life which need common
attention in the process of globalization. Progress was
made on human rights, gender equality, population,
social development, sustainable development, drugs,
environmental issues and many others. In the new
millennium, we must focus on the accelerated
implementation of the plans of action adopted at these
conferences. Still, our agenda keeps growing. Children,
HIV/AIDS, racism and racial discrimination, financing
for development, least developed countries as well as
sustainable development and the environment require
more profound attention from the world community.
Even with these issues, I am afraid that our agenda is
not exhausted. The growing agenda poses valid
demands of coherence on the United Nations system
and its work, as well as on the Member States.
No matter how well we implement the global
agenda and no matter how much we resort to
preventive actions, we have to have improved means to
solve crises and conflicts as peacefully and rapidly as
possible. Finland welcomes the Secretary-General's
initiative to take a critical look at the United Nations
peace operations by a Panel of eminent persons. The
Brahimi report suggests a comprehensive reform of
peace operations. We need a detailed discussion on the
report without delay. There are lessons to be learned
for the United Nations and its Member States. We
should particularly learn from the failures so as not to
repeat them, but we also must learn from successes and
see what works.
We need to address the whole continuum of peace
operations from the standpoint of prevention. It is most
important to try to prevent crises from erupting.
Prevention is an important element during a crisis as
we try to stop its escalation. Prevention continues after
crises in post-conflict peace-building, as we need to
minimize their consequences and their duration, not to
speak of their repetition. Kosovo is a prime example of
this.
I am stating the obvious when I say that the
United Nations needs a rapid-reaction capability,
qualified and experienced personnel to perform the
operations, as well as the money to pay for them. This
would make it easier to address an increased demand
for United Nations peacekeeping.
The critical approach taken in the Brahimi report
should also be extended to other fields and activities of
the United Nations in order to attain efficiency within
the Organization. Reorganization and prioritization
would free both human and financial resources for the
core areas of our responsibilities.
There have been positive developments in some
crises that have long been on the United Nations
agenda. A most encouraging example is the
rapprochement in the Korean peninsula. Finland
welcomes the positive development to bring peace,
stability and reunification to the Korean peninsula and
encourages the two parties to advance the process of
dialogue. Finland also welcomes the withdrawal of
Israeli troops from southern Lebanon in accordance
with Security Council resolution 425 (1978). We hope
this leads to a just, comprehensive and lasting peace in
the Middle East.
The nation-building process in East Timor has
started successfully. I hope that the present transition
period will soon lead to full independence for East
Timor. Recent incidents in West Timor against United
Nations personnel, however, jeopardize the progress
and the capabilities of the United Nations system to
help. We also strongly support the Secretary-General's
efforts to achieve a comprehensive settlement of the
Cyprus problem.
Developments in Africa have not been
encouraging. I regret deeply that the safety and security
of United Nations personnel have not been guaranteed
in all United Nations operations, such as that in Sierra
Leone. However, Eritrea and Ethiopia have reached an
agreement and international monitoring can start. I am
happy to announce that Finland will participate in the
United Nations mission in Ethiopia and Eritrea.
The continuum of multidimensional crises must
be prevented, managed and solved with appropriate
20

multidimensional means. Addressing them requires
cooperation among different organizations, such as the
United Nations, the European Union, the Organization
for Security and Cooperation in Europe, the North
Atlantic Treaty Organization, the Organization of
African Unity and the Organization of American
States, to mention but a few. The complexity of crises
has shown that no single organization is capable of
dealing with all aspects of a crisis  military, civilian
and humanitarian. Sad experiences, for example from
the Balkans, remind us that many weaknesses still exist
in the conflict-prevention and management capabilities
of the international community. A clearer division of
labour between the organizations is needed. They must
concentrate on what they can do best, following the
principle of comparative advantage. Complementarity
and cooperation are the friends, and rivalry the enemy,
of any operation.
Coherent action is needed to address the
situations, bearing in mind the comprehensive concept
of security. I stress the need to enhance our civilian
crisis-management capabilities in all relevant fields.
Complex crises need expertise in the fields of civilian
police, the rule of law, human rights, justice, electoral
assistance, institution-building, economic reconstruction
and rehabilitation, as well as impartial media. As stated
in the Brahimi report, doctrinal shifts and more
thorough strategic planning are needed at the United
Nations to address complex and often intrastate
conflicts.
Peace and security are indivisible. Disarmament
is a part of comprehensive and integrated action in
preventing conflicts and in promoting a global dialogue
on peace and stability. Arms control agreements,
including the Treaty between the United States of
America and the Union of Soviet Socialist Republics
on the Limitation of Anti-Ballistic Missile Systems,
remain a cornerstone of international security. The
successful outcome of the Review Conference of the
States Parties to the Treaty on the Non-Proliferation of
Nuclear Weapons (NPT) created a new momentum in
nuclear disarmament and non-proliferation. The
Comprehensive Nuclear-Test-Ban Treaty must be
ratified by all. We hope for a swift entry into force of
the START II Treaty and we are looking forward to the
commencement of the START III negotiations.
One of the main concerns is the regional arms
race. We need to ensure that the few countries
remaining outside the NPT regime do not develop
weapons of mass destruction. Also, conventional arms,
and in particular anti-personnel landmines, small arms
and light weapons, remain a concern in regional and
internal conflicts. The United Nations Conference on
the Illicit Trade in Small Arms and Light Weapons in
All Its Aspects should aim at achieving significant
results in adopting a comprehensive approach
integrating security and development.
Enhanced international action is also needed in
humanitarian demining, particularly in post-conflict
situations where civilian populations continue to be
victims of anti-personnel landmines.
I wish to join the Secretary-General's call on all
States to sign and ratify the Rome Statute of the
International Criminal Court (ICC) at the earliest
possible date. It is important now to build on what has
been achieved in and after the Rome Conference and to
secure the early establishment of the ICC, fully
respecting the integrity of its Statute. More and more
States, including my own, are approaching the stage of
ratification of the Rome Statute. We are confident that,
in the long run, all States will recognize the benefits of
a permanent International Criminal Court.
Terrorism is an evil we must combat decisively
and effectively so that everyone can live and travel
freely in the world without having to fear crime and
kidnappings. We have negotiated 12 major anti-
terrorism conventions within the United Nations
framework that make it clear that terrorist acts are
criminal and can never be justified by any ends. This
obviously also applies to the means used to combat
terrorism.
Finland welcomes the initiative of the Secretary-
General to offer an opportunity to sign any treaty or
convention of which the Secretary-General is the
depositary. In this connection, I should also like to
make reference to the Tampere Convention on the
Provision of Telecommunication Resources for
Disaster Mitigation and Relief Operations. As the host
country of the relevant conference, Finland would like
to encourage all States to sign and ratify the
Convention in order to bring it into force as soon as
possible.
The purposes enshrined in the Charter and the
new challenges the United Nations is facing require
unwavering support for the United Nations and for
multilateralism from its Member States. The United
Nations is an expression of the will of its Member
21

States to deliberate and act multilaterally. There are
many reasons why multilateralism is the preferred, as
well as perhaps the only sustainable, way to deal with
problems. It involves all the actors that are needed for
the long-term solution of conflicts. It provides the
transparency that modern conflict resolution requires.
It strengthens respect for international law in general.
Last but not least, it diminishes the possibility that
force will be used unnecessarily or disproportionately.
A tendency towards unilateralism would only
reopen old divisions or create new ones. The United
Nations is a stronghold of multilateralism, and it
should be used to safeguard the primacy of multilateral
action. In this respect, we must ensure that the United
Nations is able to act effectively when the need arises.
The role and ability of the Secretary-General must be
enhanced to enable the Organization to act when it is
otherwise threatened with paralysis.
In this context, I want to make it clear that the
crisis management capacity under construction in the
European Union will be at the service of the
international community. It is not intended for
unilateral interventionism. The Union will contribute to
international peace and security in accordance with the
principles of the United Nations Charter and the
principles and objectives of the Organization for
Security and Cooperation in Europe Charter on
European Security.
For this kind of a multilateralism to work, United
Nations finances must be put on a sound, sustainable
and equitable basis. This is crucial for its strength and
credibility. Charter obligations related to the payment
of contributions must be fulfilled by all, on time, in full
and without conditions.
Cooperation between the United Nations,
Governments and non-governmental organizations has
been very successful, and it must be intensified and
facilitated. It has to be extended to cover the whole of
civil society. Present challenges are too heavy for the
United Nations to carry alone. I commend the
Secretary-General for his several initiatives in this
respect. In particular, I would mention his Global
Compact initiative, which seeks to engage corporations
in the promotion of equitable labour standards, respect
for human rights and the protection of the environment.
Cooperation with civil society is a necessity for the
new millennium. Strong partnerships are needed to
meet the challenges posed every day in the present
world. This trend should be strengthened and
encouraged.